United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1079
                                   ___________

Torrance Royster,                     *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Andrew Darling; Steven Hansmann;      * District of Minnesota.
Joan Fabian; Joshua Burdine; Robert   *
Bruber; Michell Riordan; Kevin Byer; *     [UNPUBLISHED]
Ofc. Brewer; Robert Stelle; Sgt.      *
Davis; Sgt. McCarty; Robert Feneis;   *
Erik Skon,                            *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: August 22, 2006
                                Filed: August 28, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Torrance Royster, a Minnesota prisoner, appeals the district court’s order
dismissing his 42 U.S.C. § 1983 action prior to service for failure to comply with a
court order. We reverse.

      On May 23, 2005, Royster was granted leave to proceed in forma pauperis, was
informed that he was entitled to have defendants served by the United States Marshal
under 28 U.S.C. § 1915(d) and Federal Rule of Civil Procedure 4(c)(2), and was
ordered to submit a Form USM-285 and a copy of his complaint for each defendant
to be served. When Royster failed to submit the Marshal service forms and extra
copies of his complaint, the district court dismissed the action without prejudice.

       A district court may sua sponte dismiss an action under Federal Rule of Civil
Procedure 41(b) for the plaintiff’s failure to comply with a court order. See Brown
v. Frey, 806 F.2d 801, 803 (8th Cir. 1986). The district court need only find that the
plaintiff acted deliberately rather than accidentally, and need not find bad faith. See
Hutchins v. A.G. Edwards & Sons, Inc., 116 F.3d 1256, 1260 (8th Cir. 1997). The
record here, however, does not show that Royster deliberately disobeyed the May 23
order. Before dismissal, he informed the court that he had twice requested but had not
received the USM-285 form; the record contains proof of two such requests; and he
asserted that he had delivered one USM-285 form and one copy of his complaint to
prison staff for mailing to the court, and that the mail room represented these items
had been mailed. Thus, we conclude that the district court abused its discretion in
dismissing the action. See Rodgers v. Curators of Univ. of Mo., 135 F.3d 1216, 1219
(8th Cir. 1998) (standard of review); cf. Jones v. Pollard-Buckingham, 348 F.3d 1072,
1073 (8th Cir. 2003) (district court abused its discretion in dismissing complaint
without prejudice for inmate’s alleged failure to comply with court order requiring
him to set forth specific allegations against various defendants because, although
complaint was in narrative form, plaintiff’s recitations clearly identified each
defendant’s involvement).

       Accordingly, we reverse and remand for further proceedings consistent with
this opinion.
                      ______________________________




                                         -2-